On plaintiff's appeal: Appeal dismissed, with costs, on the ground that section 588, subdivision 2, of the Civil Practice Act does not authorize an appeal to this court by a party in whose favor the Appellate Division has reversed a judgment and ordered a new trial.
On defendant's appeal: Order affirmed and judgment absolute ordered against the defendant-appellant upon the second cause of action in accordance with the stipulation, with costs in all courts, unless the defendant-appellant within ten days withdraws her appeal and stipulates to waive costs upon the plaintiff's appeal. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ.